Walker, J. Even if it were conceded that this lease does contain mutual covenants, it would not follow that it is not assignable in equity. Almost every description of agreement may be transferred so as to vest in the purchaser the right to enforce it by proceedings in equity. Whilst in many cases the party may obtain complete relief by an action at law in the name of the original party for his use, yet in other cases the beneficial holder may proceed in equity in his own name to enforce the contract. Equity treats the assignee of a contract, not assignable at law, as the party in interest, and affords him relief in a proceeding instituted by him in his own name; whilst courts of law require the proceeding to be in the name of the owner of the legal interest, unless it be in cases where the legal title vests in the purchaser by delivery. This was a lease of real estate for five years, at a yearly rent of a specific sum of money. The contract of lease was transferred by endorsement in writing, by the lessor to plaintiff in error, in the presence of, and with the approbation and consent of the lessee. Now, even if this endorsement did not pass the legal interest in the rent, to plaintiff in error, there can be no doubt that it passed the equitable right to him, to receive the money when it became due, according to the terms of the contract. Then if the Probate Court has equitable jurisdiction in the allowance of claims against the estates of deceased persons, there was no error in instituting this proceeding in the name of plaintiff. This court held, in the case of Moore v. Rogers, 19 Ill. R. 349, that, “ the statute providing for the settlement of estates of deceased persons, empowers the County Court to adjudicate upon all ‘claims’ presented for allowance, and provides the mode and time of exhibiting them for allowance; and although the words claims, demands, and' debts, are used in the statute in apparently the same connection, we are satisfied that mere equitable money demands are within their meaning, and therefore, within the jurisdiction of the County Court.” The demand in the case under consideration was only a money demand, and it therefore follows that the County Court had jurisdiction of this case, if it were only an equitable assignment. And if it had such jurisdiction, no objection is perceived to that court adopting the forms of equitable proceedings, in so far at least, as to permit the claimant to proceed in his own name to obtain the allowance. Then, whether it was a legal or equitable assignment, it can make no difference, as in either case the plaintiff had a right to proceed in his own name in that court, and the court below erred in dismissing the cause and rendering judgment against plaintiff for costs, and that judgment should be reversed and the cause remanded. Judgment reversed.